DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on December 29th, 2020 in response to the Non-Final Office Action mailed on October 14th, 2020.  Per Applicant's response, Claim 1 has been amended.  Claims 2 & 4 remain cancelled.  Consequently, Claims 1, 3, & 5 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

Response to Arguments
Applicant’s arguments, see pages 4-6, filed December 29th, 2020, with respect to the previous rejections have been fully considered and are persuasive.  Therefore, the previous prior art rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, & 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
an angle between the second sliding surface and the flat surface of the second movable member decreases smoothly toward the central portion to form a wedge shaped gap with a curved surface defined by the radius of curvature of the curved outer peripheral portion”; this limitation is indefinite for multiple reasons.  At the outset, the term "smoothly" in claim 1 is a relative term which renders the claim indefinite.  The term "smoothly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this particular case, it does not appear possible to discern what angle(s) would (or would not) qualify as one that “decreases smoothly”, as claimed.  Applicant discloses this feature within paragraph [0058] of the originally filed specification by stating “gap G is formed such that the angle between the second sliding surface 220 and the surface of the resin coating layer 42 of the swash plate 40 decreases smoothly toward the center of the second sliding surface 220. As a result, lubricant can be easily drawn from a large clearance to a small clearance”, but this does nothing to quantify what angle(s) qualify (or do not qualify) as “smoothly decreasing”.  In fact, the [0058] disclosure appears to imply that a “smoothly decreasing” angle is simply one that converges “from a large clearance to a small clearance”.  Furthermore, the same limitation goes on to recite “a wedge shaped gap with a curved surface defined by the radius of curvature of the curved outer peripheral portion”; this limitation is indefinite because it is not understood how a gap (i.e. an open space) would (or could) include “a curved surface” as claimed.  In other words, it is not understood how an open space, such as a gap, would include a surface.  Clarification is required.  For all of these reasons, Claim 1 is rendered indefinite.  Correction is required.
In the spirit of expeditious prosecution, the Examiner would respectfully suggest that Applicant consider clarifying Claim 1, lines 11-13 by reciting “an angle between the second sliding surface and the flat surface of the second movable member decreases , the wedge shaped gap being defined on one side by the radius of curvature of the curved outer peripheral portion”
	Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3, & 5 are found to be provisionally allowable, pending Applicant’s correction of the 112(b) rejection noted above.  In particular, Applicant should note that no claim(s) can be properly allowed until the 112(b) rejection has been overcome.

Conclusion
Applicant's amendments filed on December 29th, 2020 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC